Order filed October 13, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00460-CV
                                  ____________

                        ALLEN F. CALTON, Appellant

                                        V.

    JASON NEWMAN, LAUREN TANNER AND BAKER BOTTS, LLP,
                          Appellees


                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-09348

                                     ORDER

      On June 26, 2015, this court notified appellant that the appeal was subject to
dismissal unless appellant filed a response with proof of payment for the record. In
response, appellant filed an affidavit of indigence. The Harris County District
Clerk filed a contest. On July 15, 2015, the trial court signed an order sustaining
the District Clerk’s contest because appellant failed to comply with section 14.004
of the Texas Civil Practice and Remedies Code. Therefore, the court issues the
following order.

      Appellant is ordered to file the clerk’s record with the clerk of this court on
or before October 30, 2015. See Tex. R. App. P. 35.3(c). If appellant fails to file
the clerk’s record in accordance with this order, the appeal will be dismissed. See
Tex. R. App. P. 37.3(b).

                                  PER CURIAM